DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed 02 May 2022. 
Claims 1-6, 8-9, 11-12, 14-15 were amended 02 May 2022. 
Claims 7, 13 and 16 were canceled 02 May 2022. 
Claims 17-22 were added 02 May 2022. 
1-6, 8-12, 14-15 and 17-22 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In regards to claims 6 and 12, the Examiner asserts that the specification, as originally filed, fails to adequately disclose in claim 6 “shortened value”, in claim 12 “correlation value” . The specification in paragraphs 22, 24, 142 and 180 mention a correlation value being calculated, however it is unclear how that value is being calculated. The specification in paragraphs 16, 22, 47, 126, and 180 describe that the value is shortened by a statistical method but does not describe how the statistical method is calculating that value.  Simply pointing or stating a result is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.
Although one skilled in the art would have found the invention to be enabled because one skilled in the art, with undue experimentation, could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for calculating and determining through a statistical method without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible manners of calculations and statistical methods can be performed.  That is to say, the applicant is attempting to claim the entire genus of calculations and statistics, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.”

Ariad, 598 F.3d at 1349 (emphasis added).  While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how an indication of merit (which is “functional language”) could be calculated, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of determining a prediction, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of predictions is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-12, 14-15 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-6, 8-12, 14-15 and 17-22 are drawn to a method, non-transitory computer readable medium, computing device which are statutory categories of invention (Step 1: YES). 
Independent claims 1 and 9 and 14 recites receiving pathomics information analyzed from slide images of patients and gene samples of the patients; generating a plurality of gene modules based on genetic information for the gene samples; determining biological or medical information enriched in the plurality of the gene modules; identifying relationship between the pathomics information and the plurality of gene modules; and providing information representing the relationship between the pathomics information and the plurality of gene modules, and the biological or medical information for the plurality of gene modules. 
The recited limitations, as drafted, under their broadest reasonable interpretation, covers functions performable in the mind or with a pen and paper by identifying relationships in gene data as outlined in the recitations above. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “computing device”, “databases”, “memory”, and “processor”, “non-transitory computer readable storage medium” are recited at a high level of generality (e.g., that the analyzing and calculating is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 2 and 
Paragraph 19, where “According to an embodiment, a computing device may be provided. The computing device may comprise a memory and at least one processor that executes instructions of a program loaded in the memory”
Paragraph 60 “The interpretation information providing system 100 interworks with various databases 200 required by the gene module generator 130, the connector 150, and the interpretation information generator 170. The various databases 200 includes a knowledge database and a literature database. The various databases may include a biological database containing genetic feature information such as relationship information between biologically discovered genes and functions, pathways, interactions, and the like, and a medical database used in medical fields such as biochemistry, medicine, pharmacy, and the like.”
Paragraph 187, where “The processor 310 is a device for controlling the operation of the computing device 300 and may be various types of processors for processing instructions included in a program. For example, the processor 310 may be a central processing unit (CPU), a micro processor unit (MPU), a micro controller unit (MCU), a graphic processing unit (GPU), and the like. The memory 330 loads the program such that the instructions described to perform the operations of the present disclosure are processed by the processor 310. The memory 330 may be, for example, a read only memory (ROM), a random access memory (RAM), and the like. The storage 350 stores various data, programs, and the like required to perform the operations of the present disclosure”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-6, 8 and 9-12, 15, 17-22 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-11, and 13-15, 17-18, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (US 20110124947 A1).


CLAIM 1-
Kuo teaches the limitations of: 
receiving pathomics information analyzed from slide images of patients and gene samples of the patients (In the specification paragraph 7, the invention uses pathomics data that contain biological information of the histological data that provide biological meaning. This is what Kuo teaches: medical image data (including that of pathological images (i.e., pathomics data) (para [0023])) can be linked to biological data through the analysis of gene expression of the patient (paragraphs 17-18))
generating a plurality of gene modules based on genetic information for the gene samples (Kuo teaches that based on the radiogenotype of the patient (i.e., genetic information) the gene samples taken from the patient are grouped (para [0045]))
determining biological or medical information of databases enriched in the plurality of the gene modules (Kuo teaches that the gene expression may be annotated based on clustered pairs (para [0080]) and organized based on biological functions (i.e., biological information) (para [0081]) and that these annotated expressions may be a database (para [0062]) and includes multiple gene expressions (para [0082]))
identifying relationship between the pathomics information and the plurality of gene modules (Thus, the overall goal in this instance is to construct a relatively simple, yet high precision global GBM association map with sufficient resolution to identify relationships between the imaging appearance, which are captured by particular radiophenotypes, and sets of genes of particular biological interest which are encompassed by their radiogenotypes (para [0078]); wherein the radiogenotypes are the pathomics information (i.e., features extracted from the slide image (para 6 of specification) and the association is a relationship between the radiophenotype and the gene (i.e., genomic heterogeneity of GBMS)
and providing information representing the relationship between the pathomics information and the plurality of gene modules, and the biological or medical information for the plurality of gene modules (Kuo teaches that the annotated gene expression clusters (i.e., gene modules) and the radiophentotype data (i.e., pathomics data) are mapped in association (i.e., connecting relationship)  in order to predict information on the patient’s diagnosis based on the roles of the genes and their connection to the radiogenotype (i.e., providing medical information on the gene modules) (para [0080, 0083]))

CLAIM 2-
Kuo teaches the limitations of claim 1 as shown above. Regarding claim 2, Kuo further teaches:
wherein generating the plurality of gene modules comprises based on correlations among RNAs (para [0083])) and/or proteins included in the gene samples (In another aspect of any of these methods the association map is used as the basis for a screening method consisting of: a) identifying or defining the biological, biochemical, protein, genetic or molecular associations from said radiophenotypes or radiogenotypes of interest (para [0055]))
modularizing the RNAs and/or proteins into the plurality of gene modules (wherein the specification describes modularization by correlating genes into the same group (para [0111]) which is what Kuo teaches by classifying the samples into groups of genes (para [0083]))

CLAIM 4-
Kuo teaches the limitations of claim 1 as shown above. Regarding claim 4, Kuo further teaches:
wherein the biological or medical information is obtained from databases that provide relationship information between biologically discovered genes and functions (Kuo teaches that the databases that are cross-referenced and integrated are precisely chosen because they provide relevant association map information (i.e., relationship information) between the biological and imaging data through radiogenomic associations that were discovered (para [0091]) and that the gene expressions are organized by biological functions (i.e., biological information) (para [0081])) 
gene feature information including pathways (Such data can represent genomic data that might include for example…pathways (para [0068])) and interaction information (protein-interaction screens (para [0068]))
and medicine (In one aspect, the tangible medium of expression is a database. In another aspect, the tangible medium of expression comprises …drugs (para [0062]))
and pharmacy information (In another aspect of this method, the tangible medium, reference or database consists of an association map…method of treatment (wherein the pharmacy information in regards to the database relates to the medical database using in medical fields such as a pharmacy (specification paragraph 60) which is what Kuo teaches (para [0047]))

CLAIM 5-
Kuo teaches the limitations of claim 1 as shown above. Regarding claim 5, Kuo further teaches:
wherein the biological or medical information is obtained from databases significantly enriched in each of the gene modules through enrichment analysis (It is noted that any number of correlational or statistical methods and approaches can be applied and is independent of the invention itself ( e.g. standard correlation, Bayesian networks, ANOVA, T-test, hypergeometric distribution, linear mixed models, Statistical Analysis of Microarrays, Gene Set Enrichment Analysis, VAMPIRE, Cyber  etc .). The corrected individual p values generated from this correlation were th.en used to generate corrected aggregate p values for each annotated gene expression cluster-radiophenotype pair (para [0080]) and that the gene expressions are organized by biological functions (i.e., biological information) (para [0081])

CLAIM 8-
Kuo teaches the limitations of claim 1 as shown above. Regarding claim 8, Kuo further teaches:
wherein the pathomics information includes quantitative parameters representing cellular information (identify imaging features or radiophenotypes that reflected fundamental functional gene expression clusters or modules underlying the genomic heterogeneity of GBMs (e.g. cell proliferation, hypoxia and angiogenesis, immune cell etc) (para [0078])) and (The imaging is initially matched to the tissue, specimen, system, organism, or patient from which the large scale biological data is obtained. Imaging information is extracted from each image, imaging study or studies or examinations, and can consists of quantitative or qualitative imaging features that may embody but are not limited to differences in morphology, composition, structure, physiology or function of the lesion, a tissue, specimen, system, organism, or patient (para [0070])) and structural information of a pathological image ((a) defining a set of patients or samples of interest, some of which have associated imaging data; b) constructing an image feature matrix from said associated imaging data, wherein said image feature matrix comprises N image features… the image feature matrix is constructed from traits that describe one or more characteristic(s), component(s), summation, behavior(s), response(s) (paragraph 21 and 25))
and wherein a value of each parameter is determined by a representative value of corresponding parameter in the pathomics information  (Given this framework, in this particular instance, an approach to determine the relationship between each imaging trait and each clone/gene, and subsequently, each pre-defined GBM gene expression cluster was developed whereby each imaging trait and combination of imaging traits were independently correlated against each of the 2188 well-measured clones in this data set and an individual corrected p-value calculated (para [0080]) wherein the imaging techniques account for the imaging features of the tumor (i.e., pathomics information) (para [0070]))

CLAIM 9-
Claim 9 is significantly similar to claim 1 and is rejected upon the same art as claim 1. 

CLAIM 10-
Claim 10 is significantly similar to claim 2 and is rejected upon the same art as claim 2. 

CLAIM 11-
Kuo teaches the limitations of 9. Regarding claim 11, Kuo further teaches:
wherein the processor -obtains the biological or medical information from databases that provide relationship information between biologically discovered genes and functions (Kua teaches that the databases that are cross-referenced and integrated are precisely chosen because they provide relevant association map information (i.e., relationship information) between the biological and imaging data through radiogenomic associations that were discovered (para [0091]) and that the gene expressions are organized by biological functions (i.e., biological information) (para [0081])) 
gene feature information including pathways  (Such data can represent genomic data that might include for example…pathways (para [0068])) and interaction information (protein-interaction screens (para [0068]))and medicine (In one aspect, the tangible medium of expression is a database. In another aspect, the tangible medium of expression comprises …drugs (para [0062]))
and pharmacy information (In another aspect of this method, the tangible medium, reference or database consists of an association map…method of treatment (wherein the pharmacy information in regards to the database relates to the medical database using in medical fields such as a pharmacy (specification paragraph 60) which is what Kuo teaches (para [0047]))

CLAIM 14-
Claim 14 is significantly similar to claims 1 and 8 and are rejected upon the same art as claims 1 and 8. 

CLAIM 15-
Claim 15 is significantly similar to claims 5 and is rejected upon the prior art of claim 5 and further recites “annotated to a corresponding gene module” which is further taught by paragraph 82. 

CLAIM 17-
Kuo teaches the limitations of claim 1. Regarding claim 17, Kuo further teaches: 
visualizing the relationship between the pathomics information and the plurality of gene modules, and the biological or medical information for the plurality of gene modules on a screen  (Thus, the overall goal in this instance is to construct a relatively simple, yet high precision global GBM association map with sufficient resolution to identify relationships between the imaging appearance, which are captured by particular radiophenotypes, and sets of genes of particular biological interest which are encompassed by their radiogenotypes (para [0078]); wherein the radiogenotypes are the pathomics information (i.e., features extracted from the slide image (para 6 of specification) and the association is a relationship between the radiophenotype and the gene (i.e., genomic heterogeneity of GBMS) and wherein the algorithm is a computer implemented process and is inherently displayed on a generic computer (para [0098-0099]))

CLAIM 18-
Kuo teaches the limitations of claim 1. Regarding claim 18, Kuo further teaches: 
wherein the biological or medical information is displayed as the interpretation information of the pathomics information (Kuo teaches that the gene expressions are organized by biological functions (i.e., biological information) (para [0081]) wherein the imaging techniques account for the imaging features of the tumor (i.e., pathomics information) (para [0070])) and that this algorithm uses a generic computer that inherently displays the information (para [0099-0099])))


CLAIM 21-
Kuo teaches the limitations of claim 9. Regarding claim 17, Kuo further teaches: 
wherein the pathomics information includes quantitative parameters representing cellular information and structural information of a pathological image (The imaging is initially matched to the tissue, specimen, system, organism, or patient from which the large scale biological data is obtained. Imaging information is extracted from each image, imaging study or studies or examinations, and can consists of quantitative or qualitative imaging features that may embody but are not limited to differences in morphology, composition, structure, physiology or function of the lesion, a tissue, specimen, system, organism, or patient (para [0070]))

CLAIM 22-
Claim 22 is significantly similar to claim 21 and is rejected upon the same art as claim 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2011/0124947 A1) in view of Koh (US 2018/0357379 A1).

CLAIM 3-
Kuo teaches gathering quantitative data regarding RNA and proteins of claim 2, however does not explicitly teach, but Koh teaches:
wherein each of the gene samples includes quantitative data that are obtained through measuring the RNAs and/or proteins by transcriptome analysis (To quantitatively deduce the relative proportions of the different tissues in an adult cell-free transcriptome, quadratic programming is performed as a constrained optimization method to deduce the relative optimal contributions of different organs/tissues towards the cell free-transcriptome (para [0117]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Kuo to integrate the application of analyzing the genetic data through transcriptome analysis of Koh with the motivation of improving analysis of plasma RNA for noninvasive gene expression profiling (see: Koh, paragraph 4).


CLAIM 6-
Kuo teaches the limitations of claim 1. Kuo does not explicitly teach, however Koh teaches:
Wherein the identifying relationship comprises shortening a value of each of the gene modules in a designated method and determining the relationship between the pathomics information and the gene modules  (Koh teaches that when determining the relationship between the gene expressions values to the housekeeping genes (i.e., gene modules) by rescaling the values (para [0046])) by using the shortened value of each of the gene modules (and the patient profile includes the pathological cluster data (para [0076]) (i.e., pathomics data) which uses the relative contribution value data (para [0047]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Kuo to integrate the application of analyzing the genetic data connectivity through the value rescaling (i.e., shortening value) of Koh with the motivation of improving analysis of images through non-invasive diagnostic tool (see: Koh, paragraph 2).



CLAIM 12-
Kuo teaches the limitations of claim 9. Kuo does not explicitly teach, however Koh teaches:
wherein the processor shortens a value of each of the gene modules in a designated method, calculates a correlation value between each of the gene module and individual pathomics data included in the pathomics information by using the shortened value of each gene module   (Koh teaches that when determining the relationship between the gene expressions values to the housekeeping genes (i.e., gene modules) by rescaling the values (para [0046]) which is then used when determining with the patient profile includes the pathological cluster data (para [0076]) (i.e., pathomics data) the relative contribution value data (para [0047]))
and makes the relationship between the individual pathomics data and a gene module whose correlation value is equal to or greater than a threshold (The following constraints are employed to obtain the estimated relative contributions during the quadratic programming analysis: a) the RNA contributions of different tissues are greater than or equal to zero (para [0046]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Kuo to integrate the application of analyzing the genetic data connectivity through the correlation value threshold of Koh with the motivation of improving analysis of images through non-invasive diagnostic tool (see: Koh, paragraph 2).


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2011/0124947 A1) in view of Barnhill (US 2008/0059392 A1). 

CLAIM 19-
Kuo teaches the limitations of claim 18. Kuo does not explicitly teach, however Barnhill teaches:
wherein the pathomics information and the interpretation information are displayed on a gene module basis (Table 4 lists the 7 top ranked genes discovered by the methods of the present invention, in order of increasing importance, where Rk: rank. Sgn: sign of correlation with the target separation, − for over-expressed in most cancer tissues; + for over-expressed in most normal tissues; GAN: Gene Accession Number; The possible function is derived from a keyword search involving “colon cancer” or “cancer” and some words in the gene description (para [0226]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Kuo to integrate the application of analyzing the genetic data on a gene module basis by looking at the specific genes with the motivation of improving analysis of patterns of knowledge (see: Barnhill, paragraph 11).

CLAIM 20-
Kuo teaches the limitations of claim 18. Kuo does not explicitly teach, however Barnhill teaches:
wherein the gene modules are hierarchically displayed to facilitate understanding of the pathomics information (Table 4 lists the 7 top ranked genes discovered by the methods of the present invention, in order of increasing importance, where Rk: rank. Sgn: sign of correlation with the target separation, − for over-expressed in most cancer tissues; + for over-expressed in most normal tissues; GAN: Gene Accession Number; The possible function is derived from a keyword search involving “colon cancer” or “cancer” and some words in the gene description (para [0226]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Kuo to integrate the application of analyzing the genetic data on a hierarchical basis by looking at the specific genes with the motivation of improving analysis of patterns of knowledge (see: Barnhill, paragraph 11).



Response to Arguments
The arguments filed 02 May 2022 have been fully considered. 
Regarding the arguments pertaining to the 112(a) rejection, these arguments are partially persuasive. Applicant removed “one-to-one correlation values” and “correlation values” in claims 1 and 14 but did not adequately support “shortened value” or “correlation values” in claims 6 and 12.  Merely pointing that correlations are calculated does not fix the deficiency that its unclear the specific how these values are correlated. Pointing to multiple techniques such as Pearson, Spearman, Kendall and the like creates a blackbox scenario as it is showing that these values can be calculated in numerous ways, but not how they are being calculated in the invention. As well as pointing to the numerous statistical techniques to shorten a value also creates a blackbox scenario by showing these values can be calculated numerous ways. The 112(a) rejection remains for claims 6 and 12. 
Regarding the arguments pertaining to the 101 rejection, these arguments are not persuasive. The claims were amended to remove the use of values and now the claimed invention falls under “Mental Processes”. Applicant argues that the claimed invention is similar to example 40, however the claimed invention does not provide a specific improvement and merely recites a generic computer. Applicant further argues that a medical doctor is able to have pathomics information from slides of patients, which is how the claimed invention falls under Mental Processes as a doctor is able to have the biological information and make relationships between the information. 
The functions argued are representative of the abstract idea. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. 
Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an otherwise abstract idea. In order to amount to an inventive concept, the components must involve more than performance of “’well-understood, routine, conventional activities’ previously known to the industry.” (Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusion.
Regarding the arguments pertaining to the 102/103 rejection, these arguments are not persuasive. Applicant argues that Kuo fails to tecaah generating a plurality of gene modules based on genetic information for the gene samples. Examiner respectfully disagrees, as Kuo teaches that the gene expressions are group (para 45) and that there are multiple groupings (para 82) which, under broadest reasonable interpretation, teaches that a plurality of gene modules are generated based on genetic information from the gene samples. Applicant further argues that Kuo does not teach determining biological or medical information enriched in the plurality of the gene modules. Examiner respectfully disagrees as Kuo teaches that the gene expression groupings are organized by biological function (para 81) which is biological information. Applicant further argues that Kuo does not teach identifying relationship between the pathomics information and the plurality of gene modules. Examiner respectfully disagrees as Kuo teaches that the annotated gene expression clusters (i.e., gene modules) and the radiophentotype data (i.e., pathomics data) are mapped in association (i.e., connecting relationship)  in order to predict information on the patient’s diagnosis based on the roles of the genes and their connection to the radiogenotype (i.e., providing medical information on the gene modules) (para 80, 83). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626               

/ROBERT A SOREY/Primary Examiner, Art Unit 3626